Exhibit h (xxii) USAA Transfer Agency Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to Section 1(b) of the Transfer Agency Agreement dated as of November 13, 2002, as amended, between USAA Mutual Funds Trust (the Trust), formerly known as USAA State Tax-Free Trust, and USAA Transfer Agency Company d/b/a Shareholder Account Services, (the Transfer Agent or SAS) please be advised that the Trust has established three new class of its shares as set forth below: USAA Global Managed Volatility Fund Shares USAA Total Return Strategy Fund Institutional Shares USAA Ultra Short-Term Bond Fund Institutional Shares Please be further advised that the Trust desires to retain the Transfer Agent to render transfer agency services under the Transfer Agency Agreement to the New Class in accordance with the fee schedule attached hereto as Exhibit A. Please state below whether you are willing to render such services in accordance with the fee schedule attached hereto as Exhibit A. USAA MUTUAL FUNDS TRUST Attest:By: Adym RygmyrDaniel S. McNamara Secretary President Dated:July xx, 2013 We are willing to render services to the New Class in accordance with the fee schedule attached hereto as Exhibit A. USAA TRANSFER AGENCY COMPANY Attest:By: Adym RygmyrTerri Luensmann Secretary Vice President Dated:July xx, 2013 Exhibit h (xxiii) USAA Asset Management Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to paragraph 1(b) of the Administration and Servicing Agreement dated as of August 1, 2001, as amended, between USAA Mutual Funds Trust (the Trust), formerly known as USAA State Tax-Free Trust, and USAA Investment Management Company as transferred to USAA Asset Management Company (AMCO) (the Administrator), please be advised that the Trust has established three New Class of its shares as set forth below, and please be further advised that the Trust desires to retain the Administrator to render administration and shareholder servicing services under the Administration and Servicing Agreement to the new class of shares at the fees stated below: USAA Global Managed Volatility Fund Shares 0.15% USAA Total Return Strategy Fund Institutional Shares 0.10% USAA Ultra Short-Term Bond Fund Institutional Shares0.10% In addition, revised Exhibit A to the Administration and Servicing Agreement reflecting the addition of the New Class to the Administration and Servicing Agreement is attached hereto as Exhibit A and is hereby approved. Please state below whether you are willing to render such services at the fees stated above. USAA MUTUAL FUNDS TRUST Attest:By: Adym Rygmyr Daniel S. McNamara SecretaryPresident Dated:June x, 2013 We are willing to render services to the New Classes at the fees stated above. In addition, we approve Exhibit A hereto as revised Exhibit A to the Administration and Servicing Agreement. USAA ASSET MANAGEMENT COMPANY Attest:By: Adym RygmyrKevin Craft Secretary Vice President Dated:June x, 2013 EXHIBIT A - LISTING OF FUNDS AND FEES Aggressive Growth Fund 0.25% Aggressive Growth Fund – Institutional Shares 0.10% Capital Growth Fund0.15% California Bond Fund 0.15% California Money Market Fund 0.10% Cornerstone Conservative Fund 0.00% Cornerstone Moderately Conservative Fund0.15% Cornerstone Moderate Fund0.15% Cornerstone Moderately Aggressive Fund 0.15% Cornerstone Aggressive Fund 0.15% Cornerstone Equity Fund 0.00% Emerging Markets Fund 0.15% Emerging Markets Fund – Institutional Shares 0.10% Extended Market Index Fund 0.25%* First Start Growth Fund 0.15% Flexible Income Fund 0.15% Global Managed Volatility Fund – Institutional Shares 0.05% Global Managed Volatility Fund 0.15% Government Securities Fund 0.15% Growth & Income Fund 0.15% Growth and Tax Strategy Fund 0.15% Growth Fund 0.15% Growth Fund – Institutional Shares 0.10% High Income Fund 0.15% High Income Fund – Institutional Shares 0.10% Income Stock Fund 0.15% Income Stock Fund – Institutional Shares 0.10% Income Fund 0.15% Income Fund – Institutional Shares 0.10% Intermediate-Term Bond Fund 0.15% Intermediate-Term Bond Fund – Institutional Shares 0.10% International Fund 0.15% International Fund – Institutional Shares 0.10% Managed Allocation Fund0.05% Money Market Fund 0.10% Nasdaq-100 Index Fund 0.15% New York Bond Fund 0.15% New York Money Market Fund 0.10% Precious Metals and Minerals Fund0.15% Precious Metals and Minerals Fund – Institutional Shares 0.10% Real Return Fund 0.15% Real Return Fund – Institutional Shares 0.10% S&P 500 Index Fund 0.06% Science & Technology Fund 0.15% Short-Term Bond Fund 0.15% Short-Term Bond Fund – Institutional Shares0.10% Small Cap Stock Fund0.15% Small Cap Stock Fund – Institutional Shares 0.10% Target Retirement Income Fund 0.00% Target Retirement 2020 Fund 0.00% Target Retirement 2030 Fund 0.00% Target Retirement 2040 Fund 0.00% Target Retirement 2050 Fund 0.00% Target Retirement 2060 Fund0.00% Tax Exempt Intermediate-Term Fund 0.15% Tax Exempt Long-Term Fund 0.15% Tax Exempt Money Market Fund 0.10% Tax Exempt Short-Term Fund 0.15% Treasury Money Market Trust 0.10% Total Return Strategy Fund 0.15% Total Return Strategy Fund – Institutional Shares 0.10% Ultra Short-Term Bond Fund 0.15% Ultra Short-Term Bond Fund – Institutional Shares0.10% Value Fund 0.15% Value Fund – Institutional Shares 0.10% Virginia Bond Fund 0.15% Virginia Money Market Fund 0.10% World Growth Fund 0.15% * The fee is computed daily and paid monthly, at an annual rate equal to 0.25%, and up to 0.10% of this fee shall be paid to BlackRock Advisers for subadministrative services. (a) The Trust shall pay AMCO a fee for each Fund, payable monthly in arrears, computed as a percentage of the average net assets of the Fund for such month at the rate set forth in this Exhibit. (b) The "average net assets" of the Fund for any month shall be equal to the quotient produced by dividing (i) the sum of the net assets of such Fund, determined in accordance with procedures established from time to time by or under the direction of the Board of Trustees of the Trust, for each calendar day of such month, by (ii) the number of such days.
